Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 23, 2022

The Court of Appeals hereby passes the following order:

A22A1405. KENNETH RAY JOHNSON v. THE STATE.

      Following a jury trial, Kenneth Ray Johnson was convicted of aggravated
assault and terroristic threats. Following the denial of his motion for new trial,
Johnson appealed to this Court. We affirmed his convictions. Johnson v. State, 326
Ga. App. 220 (756 SE2d 303) (2014). Johnson later filed an extraordinary motion for
new trial, which the trial court denied on February 8, 2022. Johnson then filed this
direct appeal. We, however, lack jurisdiction.
      As an initial matter, an order denying an extraordinary motion for new trial
must be appealed by discretionary application. See OCGA § 5-6-35 (a) (7); Balkcom
v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). “Compliance with the
discretionary appeals procedure is jurisdictional.” Hair Restoration Specialists v.
State of Ga., 360 Ga. App. 901, 903 (862 SE2d 564) (2021) (punctuation omitted).
Johnson’s failure to follow the proper procedure deprives us of jurisdiction over this
appeal.
      But even if Johnson was entitled to a direct appeal from the denial of his
extraordinary motion for new trial, his direct appeal is also untimely. A notice of
appeal must be filed within 30 days of the entry of an appealable judgment. OCGA
§ 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer appellate jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Johnson’s notice of appeal was filed on March
23, 2022, 43 days after entry of the order sought to be appealed.
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/23/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.